Mr. Justice Johnson
delivered the opinion of. the Court,
This case was tried by myself; and upon a review of the case, I am satisfied that although the copy was not admissible by the rules of the common law, it was under the act of 1731, (Pub. Laws 133,) which was not brought to view on the circuit. That act expressly provides that, “ the records of all grants and deeds duly proved before a justice of the peace in the usual method, and recorded, or to be recorded in the registers office of this province j and also the attested copies thereof shall be deemed to be as good evidence in law, and of the same force and effect *178as the original would have been if produced, in all the courts of law and equity.”
Miller, for the motiom
Levy, contra.
ít seems to have been decided, however, that to admit this secondary evidence, proof of the loss of the original was necessary. (1 Bay, 375, 493.)
In this case the proof on this subject was plenary.; the motion is therefore granted.
Justices Nott, Colcock, Gantt and Huger, concurred.'